FILED
                            NOT FOR PUBLICATION                                DEC 08 2014

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


JAMES NASELLA, JR.,                              No. 13-56108

               Plaintiff - Appellant,            D.C. No. 3:12-cv-02102-BEN-
                                                 JMA
  v.

BARONA VALLEY RANCH RESORT                       MEMORANDUM*
AND CASINO,

               Defendant - Appellee.


                    Appeal from the United States District Court
                      for the Southern District of California
                    Roger T. Benitez, District Judge, Presiding

                           Submitted November 18, 2014**

Before:        LEAVY, FISHER, and N.R. SMITH, Circuit Judges.

       James Nasella, Jr., appeals pro se from the district court’s judgment

dismissing his action alleging breach of a Tribal Compact and a wrongful death

claim. We have jurisdiction under 28 U.S.C. § 1291. We review de novo


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
questions of subject matter jurisdiction and tribal sovereign immunity, Linneen v.

Gila River Indian Cmty., 276 F.3d 489, 492 (9th Cir. 2002), and we affirm.

      The district court properly dismissed Nasella’s action for lack of subject

matter jurisdiction because defendant was entitled to tribal sovereign immunity.

See C & L Enters., Inc. v. Citizen Band Potawatomi Indian Tribe, 532 U.S. 411,

418 (2001) (“[T]o relinquish its immunity, a tribe’s waiver must be clear.” (citation

and internal quotation marks omitted)); Allen v. Gold Country Casino, 464 F.3d
1044, 1047 (9th Cir. 2006) (tribal sovereign immunity bars an action brought

against a tribal owned and operated casino).

      We reject Nasella’s contention that he has standing to bring claims under a

tribal compact between California and the tribe.

      AFFIRMED.




                                          2                                    13-56108